     Case 4:21-cv-01328 Document 40 Filed on 08/16/21 in TXSD Page 1 of 5
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                           August 16, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                HOUSTON DIVISION

NEXTIER COMPLETION SOLUTIONS                  §
INC.,                                         §
                                              §
                     Plaintiff,               §
                                              §
v.                                            §    CIVIL ACTION NO. H-21-1328
                                              §
DYNAENERGETICS EUROPE GMBH,                   §
et al.,                                       §
                                              §
                     Defendant(s).            §

                        MEMORANDUM OPINION AND ORDER

       The motion in this patent-infringement case present a venue issue. In December 2020,

DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (together, “DynaEnergetics”) sued

NexTier Oilfield Solutions, Inc. in the U.S. District Court for the Western District of Texas.

(Docket Entry No. 23-4; DynaEnergetics Europe GmbH et al. v. Nextier Oilfield Solutions, Inc.,

No. 6:20-cv-1201 (W.D. Tex)). In April 2021, NexTier Oilfield moved to dismiss that complaint

on the basis that it named the wrong defendant because NexTier Oilfield is only a holding

company, and NexTier Completion Solutions, Inc. is the proper defendant. (Docket Entry

No. 23-13). The same day, NexTier Completion sued DynaEnergetics in the Southern District of

Texas, seeking a declaratory judgment that NexTier Completion’s product does not infringe the

DynaEnergetics patent and that the patent is invalid. (Docket Entry No. 1). DynaEnergetics then

amended its complaint in the Western District case to sue NexTier Completion and dismiss

NexTier Oilfield. (Docket Entry Nos. 23-14, 23-15). DynaEnergetics has now moved to dismiss

or stay this Southern District case under the first-to-file rule, and NexTier Completion has

responded. (Docket Entry Nos. 23, 38, 39).
      Case 4:21-cv-01328 Document 40 Filed on 08/16/21 in TXSD Page 2 of 5




        “Under the first-to-file rule, federal courts may decline to hear a case when an earlier-filed

case pending in a different federal court raises similar issues.” Hart v. Donostia LLC, 290 F. Supp.

3d 627, 630 (W.D. Tex. 2018) (citing Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603

(5th Cir. 1999)). “The [first-to-file] rule rests on principles of comity and sound judicial

administration and the concern underlying the rule manifestly is to avoid the waste of duplication,

to avoid rulings which may trench upon the authority of sister courts, and to avoid piecemeal

resolution of issues that call for a uniform result.” In re Amerijet Int’l, Inc., 785 F.3d 967, 976

(5th Cir. 2015) (per curiam) (quotation marks and citations omitted).

        The Western District action was filed first. NexTier Completion does not challenge this

fact, and it is not affected by the addition of NexTier Completion as a defendant in the Western

District action after NexTier Completion filed this Southern District action. See Wapp Tech Ltd.

P’ship v. Seattle Spinco, Inc., No. 4:18-CV-00469, 2020 WL 1289563, at *3 (E.D. Tex. Mar. 18,

2020) (a case in one district was first filed as to a defendant added after that defendant filed a case

raising the same issues in a different district); see also Save Power Ltd. v. Syntek Fin. Corp., 121

F.3d 947, 951 (5th Cir. 1997) (“Complete identity of parties is not required for dismissal or transfer

of a case filed subsequently to a substantially related action.”); Excentus Corp. v. Kroger Co., No.

3:10-CV-0483, 2010 WL 3606016, at *2 (N.D. Tex. Sept. 16, 2010) (“Substantial overlap between

the cases does not require that the parties and issues be identical. However, the two actions must

involve closely related questions or common subject matter.” (quotation marks, brackets, and

citation omitted)).1


1
  The fact that the Western District is the court with the first-filed case moots the DynaEnergetics argument
that this Southern District case should be dismissed as an impermissible anticipatory lawsuit, because this
case is the second-filed case, not a first-filed anticipatory lawsuit. See, e.g., Bedrock Logistics, LLC v.
Braintree Lab’ys, Inc., No. 3:16-CV-2815, 2017 WL 1547013, at *2 (N.D. Tex. Apr. 28, 2017) (if a case
is an anticipatory lawsuit, the court may decline to apply the first-to-file rule); Frank’s Tong Serv., Inc. v.
Grey Wolf Drilling Co., L.P., No. H-07-637, 2007 WL 5186798, at *4 (S.D. Tex. Sept. 11, 2007) (same).


                                                      2
      Case 4:21-cv-01328 Document 40 Filed on 08/16/21 in TXSD Page 3 of 5




       “A second-filed court plays a limited role when presented with a motion to transfer or stay

based on the first-to-file rule.” Stannard v. Nat’l Indoor RV Ctrs., LLC, No. 4:18-CV-00366, 2018

WL 3608560, at *1 (E.D. Tex. July 27, 2018) (citation omitted). “As the second-filed court, the

[c]ourt’s limited role is to determine whether there is substantial overlap between the two

suits.” Platt v. Nash, No. 4:16-CV-00294, 2016 WL 6037856, at *2 (E.D. Tex. Oct. 14, 2016). In

determining if there is substantial overlap, courts consider whether the “core issue” in the cases is

the same and “much of the proof adduced . . . would likely be identical.” Int’l Fid. Ins. Co. v.

Sweet Little Mexico Corp., 665 F.3d 671, 678 (5th Cir. 2011) (quotation marks and citations

omitted); Save Power, 121 F.3d at 950–51. If there is some but not complete overlap between the

cases, courts consider “the extent of the overlap, the likelihood of conflict, the comparative

advantage and the interest of each forum in resolving the dispute.” Int’l Fid. Ins., 665 F.3d at 678

(quotation marks and citations omitted).

       DynaEnergetics argues that this case substantially overlaps with the Western District case.

NexTier Completion does not disagree. Nor does the court. The cases involve the same core

issues—the validity and scope of the DynaEnergetics’ patent and whether NexTier Completion

has infringed—and the same parties. Much of the discovery and evidence will “likely be

identical.” Id.

       NexTier Completion argues that, despite the overlap, this case should not be dismissed or

stayed because this court is a convenient forum under 28 U.S.C. § 1404(a). Relying on Mission

Insurance Co. v. Puritan Fashions Corp., 706 F.2d 599 (5th Cir. 1983), and Hart, 290 F. Supp. 3d

627, NexTier Completion argues that there is a compelling-circumstances exception to the first-

to-file rule, based on the § 1404(a) convenience factors. (Docket Entry No. 38). The Eastern

District of Texas recently rejected a similar argument, because the court in Mission Insurance was




                                                 3
      Case 4:21-cv-01328 Document 40 Filed on 08/16/21 in TXSD Page 4 of 5




the first-filed court, not the second-filed, and the court in Hart did not find that the two lawsuits

substantially overlapped. Truinject Corp. v. Nestle S.A., No. 4:20-CV-457, 2020 WL 6781578,

at *3 (E.D. Tex. Nov. 18, 2020).

        The court also declines to conduct a § 1404(a) analysis because NexTier Completion has

already asked the Western District to do so. In June 2021, NexTier Completion moved the Western

District court to transfer the earlier-filed DynaEnergetics case to this court. (Docket Entry No. 34,

DynaEnergetics Europe, Civil Action No. 6:20-cv-1201-ADA (W.D. Tex.)). The parties are

currently conducting limited discovery on the issue. “The Fifth Circuit adheres to the general rule

that the court in which an action is first filed is the appropriate court to determine whether

subsequently filed cases involving substantially similar issues should proceed.” Save Power Ltd.,

121 F.3d at 950 (citations omitted); see Truinject, 2020 WL 6781578, at *3 (“Allowing the non-

movant to bootstrap a § 1404 analysis to its response in opposition to a first-to-file motion would

cause the [c]ourt to unduly encroach upon the domain of a sister court, thereby subverting the first-

to-file rule and its purpose altogether.”); Excentus, 2010 WL 3606016, at *1 (“Once the court in

the later-filed action finds the issues involved are likely to substantially overlap, it is up to the

first-filed court to resolve the question of whether both cases should proceed.” (citing Mann Mfg.,

Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971))).

        NexTier Completion has asked the Western District to determine which court is the

appropriate venue under § 1404. Staying this second-filed case is “appropriate to permit the court

of first filing to rule on a motion to transfer.” W. Gulf Mar. Ass’n v. ILA Deep Sea Loc. 24, S. Atl.

& Gulf Coast Dist. of ILA, AFL-CIO, 751 F.2d 721, 729 n.1 (5th Cir. 1985). “If [the Western

District] transfers the first-filed action, the stay could be lifted and the actions consolidated. If the




                                                   4
      Case 4:21-cv-01328 Document 40 Filed on 08/16/21 in TXSD Page 5 of 5




transfer is denied, however, the stay could be lifted and the second-filed action dismissed or

transferred.” Id.

       The DynaEnergetics motion, (Docket Entry No. 23), is granted. This case is stayed and

administratively closed pending the Western District’s decision on the pending motion to transfer.

Any party may move to lift the stay within seven days of that decision.

               SIGNED on August 16, 2021, at Houston, Texas.



                                                    ___________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge




                                                5
